internal_revenue_service number release date index number ----------------------- ------------------ -------------------------------------------- in re ruling_request department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ----------------- telephone number -------------------- refer reply to cc psi b04 plr-109161-14 date date legend taxpayer donor a b c d e trust trust date date date state state statute state statute state statute state statute state statute state statute dear ----------- ----------------------- ------------------ ------------------- ----------------------------- ------------------------------------ ----------------- ------------------------ ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ---------------------------------------- -------------------------- -------------------------- ------------------------- ----------- --------------------------------------------------- -------------------------------------------------- -------------------------------------------------- -------------------------------------------------- -------------------------------------------------- -------------------------------------------------- this responds to your authorized representative’s letter of date in which taxpayer requests a ruling that her execution and delivery of proposed plr-109161-14 disclaimers will not constitute a transfer subject_to federal gift_tax the facts and representations are as follows trust donor executed trust an irrevocable_trust on date a date prior to date under article second paragraph b of trust the trustees are to pay such sum or sums from time to time out of the income accumulated income or principal of trust to or for the benefit of a donor’s child or any of a’s descendants in the trustees’ sole and absolute discretion in the event of illness accident other misfortune or any emergency or if in the trustees’ judgment it is necessary to provide for the beneficiaries’ comfortable maintenance support or education trust will terminate years after the death of the survivor of a b and c and all of donor’s descendants living on date on termination the remaining trust principal and undistributed_income will be distributed free and clear of all trusts to the descendants of a who have no living ancestor who is a descendant of a per stirpes on date the date trust was executed donor had living descendants consisting of three children a b and c and eight grandchildren all of whom are still living d is a child of a and was not living on date taxpayer is d’s child and a’s grandchild under article second paragraph b taxpayer is one of the beneficiaries to whom the trustees may in their discretion make current distributions of income and principal in addition under article second paragraph b taxpayer will be entitled to receive a per stirpital portion of the trust remainder if taxpayer survives until the termination of trust and d dies prior to the time of distribution taxpayer will attain the age of on date taxpayer proposes to disclaim her contingent right to receive any distribution from trust on termination of the trust the disclaimer will be executed by taxpayer within nine months after date taxpayer has not received any discretionary distributions from trust trust a executed trust an irrevocable_trust on date a date prior to date under paragraph first of trust the trustees are to divide trust into three equal shares under paragraph first subparagraphs a b and c the income derived from the first one-third share is to be accumulated and added to principal the income of the second one-third share is to be paid to a and on a’s death to e if she survives a as his spouse however under paragraph third subparagraph d a reserved the right exercisable by will to direct a contrary disposition of the income of this one-third share to be effective after a’s death or e’s death if she survives a as his spouse the income of the remaining one-third share is to be paid to e so long as she is a’s spouse or has survived a as his spouse or to any plr-109161-14 of a’s descendants in the event of need occasioned by illness accident or other misfortune or in any emergency or if in the trustee’s discretion it is necessary for the comfortable maintenance support or education of any beneficiary or of his or her family under paragraph first subparagraph d after a’s death or on e’s later death if she survives a as his spouse the three shares of trust are to be combined into a single trust less any portion of the second one-third share for which a has made a contrary testamentary_disposition of the income pursuant to the right a reserved to do so in paragraph third subparagraph d along with accumulated income trust is then to be divided into equal shares one such share for each of a’s then living children and deceased children leaving surviving issue the surviving issue to take the deceased child’s share per stirpes during the continuation of the trust term the trustee is to pay to the beneficiaries a child of a if living or if a child dies his or her surviving issue by representation of a respective share so much income of that share as the trustee in the trustee’s discretion determines in addition under paragraph first subparagraph e after a’s death the trustee may distribute such principal as the trustee deems necessary to an income_beneficiary in the event of illness accident other misfortune or any emergency or if in the judgment of the trustee it is necessary for the comfortable maintenance support or education of any beneficiary or of the beneficiary’s family any amount_paid is to be charged against the share from which the beneficiary is then receiving or entitled to receive income under paragraph first subparagraph d trust is to terminate years after the death of the last survivor of a e and those of a’s children living on date on termination trust principal and accumulated income will be distributed free and clear of all trusts per stirpes to a’s descendants then living who have no living ancestor who is a descendant of a d was not yet born when a executed trust on date d is not one of the measuring lives determining the duration of trust hence d is a potential recipient of a one-third share of the remainder taxpayer is d’s child and a’s grandchild taxpayer as a’s descendant is entitled to distributions of income from a one-third share described above in the event certain needs arise after a and e have both died and if d has also died taxpayer if then living will be entitled as a surviving issue of d to distributions of income and principal of the trust share set_aside with respect to d it has been represented that e has died further on termination of trust taxpayer if living will be entitled to a distribution of all or a portion of the remainder of that share per stirpes taxpayer proposes to disclaim her contingent right to share in the distribution of trust on termination of the trust the disclaimer will be executed by taxpayer within nine months after date taxpayer has not received any income or principal distributions from trust plr-109161-14 law and analysis trust and trust are governed by the laws of state state statute provides in part that any person of sound mind and years of age or older may by last will devise his or her real or personal_property state statute provides in part that the legal_age at which a person becomes competent to contract in state is years state statute provides that a contingent future_interest may be disclaimed in whole or in part at any time before or within nine months after beneficiaries of the interest have been fully ascertained and their interests vested a vested interest subject_to defeasance or divestment is deemed a contingent_interest state statute provides in part that any individual to whom property or an interest therein is donatively transferred by any means including a transfer resulting from another disclaimer may disclaim all or any portion of the transfer unless the terms of the transfer otherwise provide the disclaimer will cause the terms of the transfer to be applied to the disclaimed transfer and to any future interests taking effect thereafter as if the disclaimant had died immediately before the transfer for all purposes the disclaimed interest is deemed to have passed directly from the transferor to the ultimate taker or takers and is not subject_to the claim of any creditor of the disclaimant a disclaimed portion of a transfer passes to the same ultimate taker or takers and in the same proportions as in the case of a disclaimer of all of the transfer state statute provides that each separate interest in property is subject_to disclaimer or acceptance and each separate interest including any specific amount part fraction or asset thereof or formula amount based on present or future facts independent of the disclaimant’s volition is subject_to disclaimer or acceptance state statute provides that a disclaimer is made by a writing showing an unconditional refusal to accept a transfer or a portion thereof signed by the disclaimant or representative and delivered on or before nine months after the transfer or by any later time provided in the particular case or pursuant to other provisions of this chapter and before any acceptance of the disclaimed interest delivery of a disclaimer may be accomplished by delivery to the transferor the transferor’s personal representative or other legal_representative or the holder of the legal_title to the property to which the interest related a disclaimer involving an estate or property within the jurisdiction of the probate division of a circuit_court may be filed in that division the right to disclaim exists notwithstanding any intention to the contrary expressed by the transferor and notwithstanding any limitation on the disclaimant such as a spendthrift provision or similar restriction plr-109161-14 sec_2501 imposes a tax on the transfer of property by gift during any calendar_year by any individual sec_2511 provides that the gift_tax imposed under sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that in the case of transfers that create an interest in the person disclaiming made before date where the law governing the administration of the decedent’s estate gives a beneficiary a right completely and unqualifiedly to refuse to accept ownership of property transferred from a decedent a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transfer is unequivocal is effective under local law and is made before the disclaimant has accepted the property compare with sec_2518 and sec_25_2518-1 through providing rules for determining whether a disclaimer is a qualified_disclaimer effective for estate and gift_tax purposes in the case of the disclaimer of an interest in property that is created in the beneficiary disclaiming a transfer made after date as noted above under sec_25_2511-1 if the interest to be disclaimed was created before date the disclaimant must disclaim the interest in the property within a reasonable_time after knowledge of the existence of the transfer that created the interest to be disclaimed in the case of a disclaimer of an interest in trust in general the transfer occurs when the trust is established rather than when the interest actually vests in the disclaimant if the transferor has not reserved any power over the trust see 455_us_305 however the time limitation for making the disclaimer does not begin to run until the disclaimant has attained the age of majority and is no longer under a legal disability to disclaim jewitt pincite see also sec_2518 and sec_25_2518-2 in this case taxpayer intends to disclaim her possible interest in the remainder of trust and trust within nine months of attaining age eighteen on date state statute sec_1 and provide that taxpayer has the authority at age eighteen to contract and execute a will under these circumstances the proposed disclaimers will be considered to be made within the time prescribed in sec_25_2511-1 under sec_25_2511-1 the disclaimers must be unequivocal revrul_76_56 1976_1_cb_292 which considers the application of sec_25_2511-1 concludes that a disclaimer is unequivocal if the disclaimant's act of refusal is unambiguous in its consequences that is the disclaimant must unqualifiedly refuse to accept ownership of the property for example a disclaimer is unequivocal if the disclaimed property must pass as otherwise provided in the instrument and not pursuant to the direction of the disclaimant in this case the disclaimed interests will not pass pursuant to any direction plr-109161-14 on the part of taxpayer state statute provides that taxpayer’s disclaimed interest will be deemed to have passed directly from the transferor to the ultimate taker or takers and is not subject_to the claim of any creditor of the disclaimant it further provides that a disclaimed portion of a transfer passes to the same ultimate taker or takers and in the same proportions as in the case of a disclaimer of all of the transfer cf sec_25 a i and d examples and regarding treatment of certain interests in the same property as separate interests eligible for qualified_disclaimer treatment under sec_2518 under sec_25_2511-1 the disclaimers must be effective under local law in this case state statute sec_3 and provide that an individual may make a valid disclaimer of any separate interest in property while retaining other separate interests in the same property further the disclaimers will be timely under state statute because the disclaimers will be made before or within nine months after beneficiaries of the interest have been fully ascertained and their interests vested consequently if taxpayer satisfies the procedural requirements prescribed under state statute the disclaimers will be valid under local law finally under sec_25_2511-1 the disclaimant must not have accepted the property before the disclaimer it has been represented that this is the case accordingly we conclude that based on the facts submitted and representations made assuming that the disclaimers are executed as proposed the disclaimers with respect to trust and trust will not constitute transfers subject_to the federal gift_tax the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the internal_revenue_code this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent plr-109161-14 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely lorraine e gardner lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes cc
